Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In the IDS filed 10/01/2021, the reference “10-2000-006302” is a typo and has been lined through.	In the IDS filed 01/12/2022, the reference Jimba et al (US 2014/0153974 A1) was already listed in the IDS filed 10/01/2021, the duplicate has been lined through.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimba et al (US 2014/0153974 A1), hereinafter referred to as Jimba.	Jimba teaches A developer supply unit detachably mountable to a developer receiving apparatus including a developer receiving portion (Fig. 3, 11) provided with a receiving opening for receiving a developer (Fig. 3, 11a) and a portion-to-be-engaged integrally displaceable with the developer receiving portion (Fig. 3, 11b),  the developer supply (Fig. 6, 2) unit comprising: 	a developer accommodating portion for accommodating the developer (Fig. 6, 2c); 	a discharging portion provided with a discharge opening for discharging the developer accommodated in the developer accommodating portion (Fig. 7, 3a4);  	46159230-vi3an engaging portion engageable with said portion-to-be-engaged to move the developer receiving portion toward said developer supply container so as to bring said receiving opening into communication with said discharge opening after said developer supply container is mounted to said developer receiving apparatus (Fig. 8, 3b2, Fig. 14a-d); 	and a manipulating portion for moving said engaging portion (Fig. 14, 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852